Title: To Thomas Jefferson from Christopher Ellery, 23 November 1803
From: Ellery, Christopher
To: Jefferson, Thomas


               
                  Senate Chamber Novr. 23d. 1803.
               
               C. Ellery begs leave to present his highest respects to the President of the United States—and to mention that application has been made to him, by an old friend, of great worth, to aid Mr. Henry Wilson in the obtainment of a Consular appointment, for which he will ask through other friends—and further to mention that from the knowledge C. Ellery has of the character of his friend, he cannot doubt but that Mr. Wilson is well qualified for such an appointment and highly worthy of the confidence of the Executive—
            